UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from February 1, 2015 to February 28, 2015 Commission File Number of issuing entity:333-195774-02 Nissan Auto Lease Trust 2014-B (Exact name of issuing entity as specified in its charter) Commission File Number of depositor:333-195774 Nissan Auto Leasing LLC II (Exact name of depositor as specified in its charter) Nissan Motor Acceptance Corporation (Exact name of sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) 38-7122735 (I.R.S. Employer Identification No.) c/o Wilmington Trust, National Association, Rodney Square North, 1100 North Market Street, Wilmington, Delaware (Address of principal executive offices of the issuing entity)19890 (Zip Code) (302) 636-6194 (Telephone number, including area code) N/A (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of class Section 12(b) Section 12(g) Section 15(d) Name of exchange (If Section 12(b)) Asset Backed Notes, Class A-1 [] [] [_X_] Asset Backed Notes, Class A-2a [] [] [_X_] Asset Backed Notes, Class A-2b [] [] [_X_] Asset Backed Notes, Class A-3 [] [] [_X_] Asset Backed Notes, Class A-4 [] [] [_X_] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Page 1 of 9 PART I – DISTRIBUTION INFORMATION Item 1.Distribution and Pool Performance Information. Distribution and pool performance information with respect to the receivables that comprise the assets of Nissan Auto Lease Trust 2014-B are set forth in the attached Monthly Servicer’s Report. No assets securitized by Nissan Motor Acceptance Corporation (the “Securitizer”) and held by Nissan Auto Lease Trust 2014-B were the subject of a demand to repurchase or replace for breach of the representations and warranties during the distribution period from February 1, 2015 to February 28, 2015.Please refer to the Form ABS-15G filed by the Securitizer on February13, 2015 for additional information.The CIK number of the Securitizer is 0001540639. PART II – OTHER INFORMATION Item 9.Exhibits. (a) Monthly Servicer’s Report for the month of February 2015 – Nissan Auto Lease Trust 2014-B. (b) Exhibits: 99.1Monthly Servicer’s Report for the month of February 2015 – Nissan Auto Lease Trust 2014-B. Page2 of 9 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NISSAN AUTO LEASING LLC II (Depositor) Date:March 25, 2015 /s/Andre R. Medeiros Andre R. Medeiros, Assistant Treasurer Page3 of 9 EXHIBIT INDEX Exhibit No. Description Monthly Servicer’s Report for the month of February 2015 – Nissan Auto Lease Trust 2014-B. Page4 of 9
